Citation Nr: 1011810	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-24 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an initial evaluation greater than 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 until 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  For the time period prior to April 6, 2009, the Veteran's 
PTSD more nearly approximated occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as concentration difficulties, generalized 
anxiety with panic attacks in social situations, intermittent 
short and long-term memory loss, flashbacks, intrusive 
thoughts, insomnia, overwhelming feelings of sorrow with 
crying spells, social withdrawal and isolation, and bouts of 
moderately severe depression.

2.  For the time period prior to April 6, 2009, the Veteran 
was capable of obtaining and maintaining substantially 
gainful employment.

3.  For the time period since April 6, 2009, the Veteran's 
PTSD has resulted in total occupational impairment.

4.  For the time period since April 6, 2009, the issue of 
entitlement to TDIU is moot.


CONCLUSIONS OF LAW

1.  For the time period prior to April 6, 2009, the criteria 
for an initial 50 percent rating for PTSD has been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 
4.7, 4.126, 4.130, 4.132, Diagnostic Code (DC) 9411 (2009).

2.  For the time period since April 6, 2009, the criteria for 
a 100 percent schedular rating for PTSD have been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 
4.7, 4.126, 4.130, 4.132, DC 9411 (2009).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally, the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

The Veteran has clearly perfected an appeal to the Board on 
the issue of entitlement to a higher initial rating for PTSD.  
Effective August 2009, the Veteran was deemed permanently 
disabled, in part, due to PTSD.  The Board observes that the 
RO has not yet addressed the issue of TDIU.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
if a claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to 
that claim for an increased rating is whether TDIU as a 
result of that disability is warranted.  

In this case, the Veteran explicitly raised the issue of TDIU 
during his September 2009 hearing before the undersigned.  In 
light of the Veteran's allegations and principles enunciated 
in Rice, the Board finds that a claim of TDIU has been raised 
and appealed to the Board.  This issue has been listed on the 
title page as a separate issue for administrative purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his/her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim for an original rating remains 
in controversy when less than the maximum available benefit 
is awarded).

For VA purposes, the severity of the Veteran's PTSD is 
determined by 38 C.F.R. § 4.130, DC 9411.  The currently 
assigned 30 percent rating contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411. 

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 
4.2, 4.6.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  This is more commonly referred to 
as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defines 
substantially gainful employment as "employment at which 
non-disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the veteran resides."  See M21-MR, Part IV, Subpart 
ii, Chapter 2(F)(24)(d).  

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the Veteran's level of 
education, special training, and previous work experience 
when arriving at this conclusion, but factors such as age or 
impairment caused by non-service-connected disabilities are 
not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a Veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. 
§ 4.16(a).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 
C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation. In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of such 
symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran first sought VA treatment for PTSD in August 
2006.  He primarily reported nightmares, which occurred 2 to 
3 times per week, with sleep impairment.  He further 
described intrusive thoughts of traumatic events, avoidance 
of wartime reminders, anger, difficulties being around a lot 
of people, a history of threatening harm, hypervigilance, 
hypersexuality and feelings of emotional numbness.  His 
energy varied, and he could definitely feel uptight when not 
in control of a situation.  He was performing seasonal work 
hauling canoes.  He had a good relationship with his current 
girlfriend for the past 6 years, and he kept in touch with 
his 27-year old daughter.  

On mental status examination, the Veteran presented as a very 
pleasant individual who appeared younger than his stated age.  
He was described as well-developed, well-nourished, 
cooperative, open, friendly, and a good historian.  He was 
somewhat guarded initially.  The Veteran's hygiene and dress 
were very appropriate.  Mood was equable.  Affect was 
appropriate and congruent with mood.  Speech was normal in 
rate, rhythm, and prosody.  Thinking was linear and coherent.  
There was no evidence of delusions, hallucinations, suicidal 
ideation (SI) or homicidal ideation (HI).  Insight and 
judgment were adequate.  The examiner diagnosed PTSD and 
assigned a GAF Score of 62.

In February 2007, the Veteran underwent VA Compensation and 
Pension (C&P) PTSD examination.  At that time, the Veteran 
reported working a truck driver hauling fuel.  He continued 
to cohabitate with his girlfriend, but reported minimal 
contact with his family.  His psychiatric complaints were 
essentially unchanged.  On mental status examination, the 
Veteran presented as casually dressed.  Speech was normal.  
Affect and mood were mildly anxious.  There were no 
hallucinations, delusions or suicidal thought.  Thoughts were 
organized and goal-directed.  Cognition appeared grossly 
intact.  Insight and judgment were adequate.  The examiner 
diagnosed PTSD and assigned a GAF score of 62.

A June 2007 VA mental health consultation included the 
Veteran's report of deteriorating PTSD symptomatology.

In pertinent part, the Veteran underwent a psychosocial 
assessment by Dr. E.M.T., Ph.D., CRC in October 2007.  The 
Veteran was working as a truck driver since 2006.  His past 
employment income history ranged from $15,000 to 20,000.  Dr. 
T. indicated that the Veteran did not possess transferable 
skills for sedentary work.  The Veteran reported additional 
PTSD symptoms such as a sense of doom and negativity, memory 
difficulty, frequent bouts of irritability and anger 
outbursts, difficulty completing projects, mind wandering, 
exaggerated startle response, and a past history of striking 
others.  Dr. T. diagnosed PTSD and assigned a GAF score of 
46.  It was indicated that the symptoms which caused social, 
personal and occupational impairment included concentration 
difficulties, generalized anxiety with panic attacks in 
social situations, intermittent short and long-term memory 
loss, flashbacks, intrusive thoughts, insomnia, overwhelming 
feelings of sorrow with crying spells, social withdrawal and 
isolation, and bouts of moderately severe depression.

Thereafter, a November 2007 VA mental health notation 
indicated that the Veteran made good eye contact, had good 
grooming, normal psychomotor activity, blunted affect, 
constricted mood, and no speech difficulty.

On April 6, 2009, the Veteran was admitted to North Chicago 
VA Medical Center (VAMC) for PTSD treatment.  At the time of 
admission, the Veteran had been working as a truck driver.  
His mental status examination showed him to be alert, 
normoactive, having good eye contact, neutral mood, and fair 
insight.  There was no thought disorder, delusions or 
hallucinations.  During his hospitalization, the Veteran 
complained of nightmares, rage, decreased sleep and 
concentration, flashbacks, increased startle response, some 
depression, and not wanting to be around big groups.  Upon 
his discharge on May 8, 2009, the Veteran was diagnosed with 
PTSD and assigned a GAF score of 31.

An August 2009 psychiatric examination, conducted for the 
Social Security Administration, included the Veteran's report 
of being laid off from employment in March 2009.  On mental 
status examination, the Veteran demonstrated good hygiene.  
He was in contact with reality.  Self-esteem was low, 
primarily related to academic difficulties.  Mood was anxious 
but stable.  Stream of mental activity was unremarkable.  
Affect was constricted in range.  There was difficulty with 
immediate memory.  Based upon interview, the examiner 
indicated that the Veteran would have moderate difficulty 
attending, concentrating and focusing, and some difficulty 
remembering directions.  The Veteran was found to have 
considerable difficulty relating effectively to co-workers, 
supervisors and the public.  He became easily upset and 
angered, he was irritable and reported regularly responding 
with biting sarcastic comments.  The examiner diagnosed PTSD 
and reading disorder, and assigned a GAF score of 55.

Additional evidence of record includes a statement from the 
Veteran's representative indicating that the Veteran's annual 
income was $9,261 for 2006, $22,689 for 2007 and $22,500 for 
2008.  The Veteran did not return to work after his April 
2009 hospitalization.

Upon review of the entire evidentiary record, there appears 
to be a conflict of professional opinion regarding the 
overall severity of the Veteran's PTSD during the appeal 
period.  It is the defined and consistently applied policy of 
VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  The 
regulations also provide that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

Resolving reasonable doubt in favor of the Veteran, the Board 
first finds that, for the time period prior to April 6, 2009, 
the Veteran's PTSD more nearly approximated occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as concentration difficulties, 
generalized anxiety with panic attacks in social situations, 
intermittent short and long-term memory loss, flashbacks, 
intrusive thoughts, insomnia, overwhelming feelings of sorrow 
with crying spells, social withdrawal and isolation, and 
bouts of moderately severe depression.  

This finding is based upon the examination report provided by 
Dr. T., who determined that the Veteran's impairment of 
psychological, social, and occupational functioning due to 
PTSD was intermediate between moderate to serious in degree.  
As such, the Board finds that the Veteran met the criteria 
for a 50 percent initial rating for PTSD from the inception 
of the appeal to April 6, 2009.  

However, for the time period prior to April 6, 2009, the 
Veteran's PTSD symptomatology did not meet, or more nearly 
approximate, the criteria for a 70 percent rating under DC 
9411.  In this respect, the Veteran worked as a truck driver 
from 2006 to 2009.  In the years 2007 and 2008, his earned 
income of $22,000 almost doubled poverty threshold for a 
single person with no dependents.  See 
http://www.vba.va.gov/bln/21/Rates/pen01.htm.  His income in 
2006 was just below poverty threshold.  Id.  

Socially, the Veteran was described as having a good 
relationship and cohabitating with his girlfriend.  Mental 
status examinations found no significant impairment of 
speech; near- continuous panic or depression affecting his 
ability to function independently, appropriately, and 
effectively; impaired impulse control with periods of 
violence; spatial disorientation; or neglect of personal 
appearance and hygiene.

Taking the evidence as a whole, the assessment of Dr. T. is 
entirely consistent with the criteria for a 50 percent 
rating.  In fact, the Veteran requested a 50 percent rating 
in his July 2008 VA Form 9 filing.  In evaluating the 
Veteran, Dr. T. found that the Veteran's impairment of 
psychological, social, and occupational functioning due to 
PTSD was intermediate between moderate to serious in degree.  
Other VA examiners found that the Veteran's psychological, 
social, and occupational functioning due to PTSD was more in 
line with a mild degree of impairment.  

In sum, the evidence of record supports a 50 percent rating 
for PTSD since the inception of the appeal until April 6, 
2009.  However, the preponderance of the evidence is against 
a higher rating still for any time during the appeal period.  
The Veteran's report of PTSD symptomatology has been both 
competent and credible, and has been relied upon by the Board 
in awarding a higher rating extending to the inception of the 
appeal.  The lay and medical evidence, however, is against a 
higher rating still prior to April 6, 2009.  There is no 
further doubt of material fact to be resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107(b).

For the time period since April 6, 2009, the Board finds that 
the Veteran's PTSD has resulted in total occupational and 
social impairment.  The Veteran last worked in March 2009 
after being laid off.  On April 6, 2009, the Veteran began an 
approximate 30 day VA hospitalization for PTSD which found 
that his overall impairment of psychological, social, and 
occupational functioning due to PTSD was major in degree at 
the time of discharge.  The Veteran never returned to work, 
and the Social Security Administration has deemed the Veteran 
as disabled due to PTSD effective August 2009.

At the time of hospitalization, the Veteran's mental status 
examination showed him to be alert, normoactive, having good 
eye contact, neutral mood, and fair insight.  He had no 
thought disorder, delusions or hallucinations.  Overall, the 
lay and medical evidence does not show that, prior to April 
6, 2009, the Veteran met the criteria for a rating greater 
than 50 percent for PTSD.  However, as of April 6, 2009, the 
Board can resolve reasonable doubt in favor of the Veteran 
and award a 100 percent schedular rating.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, 
upon the average impairments of earning capacity 
with the additional proviso that the Secretary 
shall from time to time readjust this schedule 
of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional 
case where the schedular evaluations are found 
to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station submission, 
is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the 
average earning capacity impairment due 
exclusively to the service- connected disability 
or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case 
presents such an exceptional or unusual 
disability picture with such related factors as 
marked interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the regular 
schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

VA's General Counsel has stated that consideration of an 
extra-schedular rating under 3.321(b)(1) is only warranted 
where there is evidence that the disability picture presented 
by the Veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the Veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).

In Thun, the Court further explained that the actual wages 
earned by a particular veteran are not considered relevant in 
the calculation of the average impairment of earning capacity 
for a disability, and contemplate that veterans receiving 
benefits may experience a greater or lesser impairment of 
earning capacity than average for their disability.  The Thun 
Court indicated that extraschedular consideration cannot be 
used to undo the approximate nature of the rating system 
created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the 
effects of his service-connected PTSD has had on his 
activities of work and daily living.  For the time period 
prior to April 6, 2009, the Board finds that all aspects of 
the Veteran's PTSD impairment are adequately encompassed in 
the assigned 50 percent schedular rating.  Notably, in his VA 
Form 9 filing received in July 2008, the Veteran argued that 
his PTSD should be properly evaluated as 50 percent disabling 
which is the same finding by the Board in this decision, 
until the award of a 100 percent schedular rating on April 6, 
2009.  The Board reached this decision acknowledging that all 
the criteria had not been met but more closely approximated.  

Overall, the Board finds no unusual aspects of his PTSD 
disability not addressed in the schedular criteria for the 
rating assigned prior to April 6, 2009.  As the assigned 
schedular evaluation is adequate, there is no basis for 
extraschedular referral in this case.  See Thun, 22 Vet. App. 
111, 114-15 (2008).

The Board further notes that a TDIU rating has been raised by 
the record.  The regulations for a claim of TDIU provide that 
such a rating may be assigned where the schedular rating is 
less than total.  38 C.F.R. § 4.16(a).  For the time period 
since April 6, 2009, a 100 percent schedular rating has been 
assigned.  As such, the issue of entitlement to TDIU rating 
since April 6, 2009 is moot.  VAOPGCPREC 6-99 (June 7, 1999).  
See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim 
for TDIU presupposes that the rating for the condition is 
less than 100%"); Green v. West, 11 Vet. App. 472 (1998).  

For the time period prior to April 6, 2009, the record 
reflects that for the year 2006 the Veteran earned $9,261 
which is slightly less than the $10,579 poverty level.  For 
the years 2007 and 2008, the Veteran earned almost double the 
poverty level.  

On this record, the Board finds that, for the time period 
prior to April 6, 2009, the Veteran has been capable of 
substantially gainful employment under the standard set forth 
in 38 C.F.R. § 4.16(a).  Quite simply, the Veteran's earned 
income in the years 2007 and 2008 substantially exceeded 
poverty threshold for one person, as determined by Bureau of 
Census.  Although the Veteran earned slightly below the 
poverty level in 2006, the Veteran's own statements indicate 
that his PTSD symptomatology started to deteriorate in 2007, 
which indicates that his PTSD symptomatology was less severe 
in 2006.  Based on the lay and medical evidence, the Board 
finds that the Veteran was capable of obtaining and 
maintaining substantially gainful employment for the time 
period prior to April 6, 2009.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In this case, the Veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for PTSD.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Goodwin v. Peake, 28 Vet. App. 128 
(2008).  

The Board notes that the issue of entitlement to TDIU was 
first raised by the record in 2009.  This Acting Veteran's 
Law Judge thoroughly discussed this issue with the Veteran 
and his representative at the September 2009 hearing.  In an 
effort to avoid a remand in this case, the Veteran and his 
representative obtained copies of Social Security 
Administration records and updated VA clinical records.  They 
also submitted a written statement regarding the Veteran's 
earned income between 2006 and 2008 to address the issue of 
substantially gainful employment.  In short, the Veteran and 
his representative are aware of the evidentiary requirements 
and directly submitted such evidence in an effort to avoid a 
remand in this case.  Clearly, there has been no prejudicial 
notice error to the Veteran on the TDIU issue. 

VA has a duty to assist the Veteran in the development of his 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
STRs, his VA clinical records and a private psychosocial 
functioning report.

At the hearing in September 2009, the Veteran and his 
representative indicated that the Veteran had been recently 
awarded disability benefits with the Social Security 
Administration.  This award was primarily based upon evidence 
already of record with the exception of an examination 
conducted by the Social Security Administration.  The Veteran 
has submitted that examination report as well as the notice 
of award.  The Veteran has also submitted a statement 
regarding his relevant earned income history.  As such, all 
pertinent records before the Social Security Administration 
are before the Board.  

The Veteran was last afforded VA examinations to evaluate the 
nature and severity of PTSD in March 2007.  This examination 
report has been supplemented by a private examination report 
dated October 2007, which has been accepted in full and 
provides the basis for a 50 percent schedular rating.  The 
Veteran was subsequently hospitalized at VA on April 6, 2009, 
and those hospitalization records are associated with the 
claims folder.  Since that time, a 100 percent schedular 
rating is in effect.  On the totality of the record, the 
Board finds that there is sufficient evidence of record to 
decide the claims.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

For the time period prior to April 6, 2009, a 50 percent 
rating for PTSD is granted.

For the time period since April 6, 2009, a 100 percent rating 
for PTSD is granted.

The claim of entitlement to TDIU is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


